In re Gros, Francis T.; applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 87-KW-0663; Parish of Jefferson, 24th Judicial District Court, Div. “N”, Nos. 85-968, 85-969.
Granted and remanded to the Fifth Circuit Court of Appeal, for consideration on the merits. Relator indicated in his Uniform Post Conviction Application that he did not appeal, and the district court records confirm this. There appears no valid basis for a determination that this application is premature.